Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 49 is objected to because of the following informalities:  in line 2 incorrectly recites "the a lap strap fastener arrangement".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation “is configured for fixedly though detachable articulation”. This limitation is confusing and it is unclear how the limitation is meant to further limit the top shoulder strap fastener buckle.
Claim 49 recites the limitation "triangle like" in line 3.  This limitation renders the claims indefinite because it fails to clearly set forth how the lap strap fastener arrangement is like an isosceles triangle.  Overall, using the term “like” in the claim(s) 

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 33, 36, 38-42, 44-47 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dark (GB 2441734).
Claim 31- Dark discloses an occupant restraint harness (pg. 9: 11-16) configured for use in conjunction with a vehicle seatbelt system, the occupant restraint harness comprising: a back panel (16) and a front panel (9) defining together an occupant torso accommodating space, adjustably closable by a fastener mechanism (8) configured at the front panel (pg. 10- 4); wherein the back panel (16) is configured at a lower portion thereof with a lap strap fastener arrangement (14) configured for receiving a lap strap of the vehicle seatbelt system (fig. 3b-c), and a top shoulder strap fastener buckle (12) configured for fixed arresting a shoulder strap of the vehicle seatbelt system and 
Claim 33- Dark discloses the occupant restraint harness of claim 31, wherein the top shoulder strap fastener buckle (12) is configured for facilitating detaching from the shoulder strap for removing the occupant restraint harness from the vehicle (pg. 9: 23-25).  
Claim 36- Dark discloses the occupant restraint harness of claim 31, wherein the lap strap is fixedly arrested by the lap strap fastener arrangement (pg. 8: 1-2).  
Claim 37- Dark discloses the occupant restraint harness of claim 31, wherein the lap strap fastener arrangement (14) is one or more loop buckles (fig. 3c shows the clip 14 having a loop configuration) for slidably accommodating respective portions of the lap strap of the vehicle seatbelt system (the clip loop 14 shown has structure capable of allowing slide of the adult lap strap during attachment of the harness to the adult seatbelt).  
Claim 38- Dark discloses the occupant restraint harness of claim 31, wherein the lap strap fastener arrangement (14) is configured with a closure arrangement (pg. 9: 4-6) facilitating removable mounting over the respective portions of the lap strap of the vehicle seatbelt system (pg. 9: 23-25).  
Claim 39- Dark discloses the occupant restraint harness of claim 31, wherein the lap strap fastener arrangement (14) is positioned at a waist portion of the back panel (fig. 3c).  
Claim 40- Dark discloses the occupant restraint harness of claim 31, wherein the lap strap fastener arrangement (14) is configured with at least two closure 
Claim 41- Dark discloses the occupant restraint harness of claim 31, wherein the lap strap fastener arrangement (14) is configured with at least two equi-leveled closure arrangements (pg. 9: 21-24, for the restraint harness having a waist strap, the lap strap fastener arrangement 14 comprises clips at the level of the adult lap belt).  
Claim 42- Dark discloses the occupant restraint harness of claim 31, wherein the top shoulder strap fastener buckle (12) is configured for detachable articulation to the shoulder strap of the vehicle seatbelt system (pg. 8: 1).  
Claim 44- Dark discloses the occupant restraint harness of claim 31, wherein the fasteners (12, 14) at the back panel (16), are configured for attachable detachable fastening to the vehicle's seatbelt system, and whereby the restraint harness can be readily removed and reattached thereto (pg. 9: 23-25).  
Claim 45- Dark discloses the occupant restraint harness of claim 31, wherein the front panel (9) and the back panel (16) of the occupant restraint harness are separate panels articulated to one another by side portions (pg. 9: 11-12).  
Claim 46- Dark discloses the occupant restraint harness of claim 31, wherein the front panel (9) includes two or more restraint straps (2, 4, 6).  
Claim 47- Dark discloses the occupant restraint harness of claim 31, wherein the top shoulder strap fastener buckle (12) is configured such that the top shoulder strap fastener buckle arrests the respective portion of the shoulder strap and will not spontaneously slide though configured for detachable arresting (pg. 8: 3-5).  
.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dark in view of Kim (KR 2003-0056764).
Dark discloses the occupant restraint harness of claim 31, wherein the back panel (16) includes a waist portion and a shoulder portion that are integral to one another. Dark teaches that the harness is comprised as a waistcoat. Dark does not teach the back panel includes a waist panel and one or more shoulder panels articulated to one another.  
Kim teaches an occupant restraint harness comprising: a front panel and a back panel comprising a waistcoat (30-2), wherein the back panel includes a waist panel (37) and a shoulder panel (fig. 5a) articulated to one another (fig. 5a shows the bottom end .

Allowable Subject Matter
Claims 32, 34-35, 43 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636